 540DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDProxyCommunications ofManhattan,Inc.andUnited Telephone Answeringand Communica-tionsServiceUnion, Local 780. Case 2-CA-21169July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND BABSONUpon a chargefiled by theUnion onJuly 22,1985, the General Counsel of the National LaborRelations Board issued a complaint and notice ofhearing on September 30, 1985,against the Compa-ny, the Respondent,alleging that it had violatedSection 8(a)(5) and (1) of the National Labor Rela-tions Act.Thereafter,the Respondent filed an answer, lateramended, admitting in part and denying in part theallegation in the complaint and raising certain af-firmative defenses.The determinative facts in this case are not indispute.On or about June 25,1985, the Respondentpurchased the assets of Federated Answering Serv-ice, a Division of Sherwood Diversified Services,Inc. (Federated).Prior to June 25,1985, Federatedhad been engaged in providing telephone answer-ing services to businesses and the general public.Federated had recognized the Union in or about1957 as the exclusive collective-bargaining repre-sentative of its telephone operators employed at itsfacility located at 210 East 86th Street,New York,New York.' Thisrecognition was embodied in col-lective-bargaining agreements to which the Unionand Federated were parties,themost recent ofwhich expired on May 31,1983. About August 17,1983, Federated's employees went on strike. At thetime it purchased Federated,the Respondent wasaware thatAdministrativeLaw Judge JoelBiblowitz,in a decision issued onJuly 9,1984, inCase 2-CA-19496,had found,inter alia, that Fed-erated had committed unfair labor practices aimedat disaffecting the employees from the Union, thatFederated had unlawfully refused to bargain withthe Union,that the unlawful refusal was the causeof the strike, that the striking employees,therefore,were entitled to reinstatement, and that Federatedhad a legal obligation to bargainwith the Union.2'The Respondent admits that the following employees constitute aunit appropriate for purposes of collective bargaining within the meaningof Sec.9(b) of the ActAll telephone operators employed by the Respondent at its facilitylocated at 210 East 86th Street,New York,New York,but excludingall office workers,guards and supervisors as defined in the Act.2 On February 10, 1986,the Board remanded Case 2-CA-19496 againstFederated to the judge for further findings,conclusions,and credibilityresolutions based on the existing record regarding whether MarilynMcGuire was Federated's agent.278 NLRB 472 (1986). On March 6,Since it purchased Federated,theRespondenthas been engaged in providing the same servicesthat Federated had provided at the same locationto the same customers.Additionally,at the timethe Respondent purchased Federated on June 25,1985, it hired all the employees who had beenworking for Federated on June 24,1985.Theseemployees composed the Respondent's entire workforce,which consisted of 39 replacements for Fe-derated's unfair labor practice strikers and 7 em-ployees who had never gone on strike or who hadreturned from the strike.By letter of about June 28,1985,the Union re-quested the Respondent to recognize and bargainwith it as the exclusive representative of the Re-spondent'semployees.In its response letter ofabout July 10, 1985,the Respondent refused to rec-ognize and bargain with the Union.3Notwithstanding its admission of all the facts setforth above,the Respondent denies that it violatedSection 8(a)(5) and(1)of the Act by refusing torecognize and bargain with the Union after pur-chasing Federated's assets.On November 27, 1985,the Respondent filed aMotion for Summary Judgment with a supportingbrief.On December 9, 1985,the Board issued anorder transferring proceeding to the Board andNotice to Show Cause.On December 23, 1985, theGeneral Counsel filed a Cross-Motion for Summa-ry Judgment with a brief in support of that motionand in opposition to the Respondent's summaryjudgment motion. On January 10, 1986,the Charg-ingParty filed a brief supporting the GeneralCounsel'smotion and opposing the Respondent'smotion.Also on January 10,1986, the Respondentfiled a brief opposing the Cross-Motion for Sum-mary Judgment.1986, Judge Biblowitz issued his supplemental decision finding thatMcGuire was Federated's agent On March 31,1988, the Board issued itsdecision in 288 NLRB 341 which,inter alia, affirmed the judge's decisionin all relevant respects and found that, as a result of McGuire's agencystatus,Federated was responsible for additional unfair labor practices. Itis the burden of the successor employer to establish that it lacks knowl-edge of unfair labor practices pending at the time of purchase.SeeAirportBus Service,273 NLRB 561, 597(1984);Mansion House Center Manage-ment Corp,208 NLRB 684, 686(1974)Here,there is no contention thatthe Respondent lacked knowledge of all the allegations pending at thetime it purchased Federated.In fact, the Respondent concedes that it wasaware of the judges decision inFederated Answering Service,above, andtheFederated respondent's exceptions to that decision that were thenbefore the Board.Accordingly,the Respondent has raised no materialissue of fact regarding its capacity to sustain the burden of disprovingknowledge at the time of purchase ofallunfair labor practice allegationsthen pending inFederated,including those of which Judge Biblowitz hadrecommended dismissal but in which the Board ultimately found merit,and we shall order the Respondent to remedy those unfair labor practicesas wella On July 12,1985, the Respondent filed an RM petition(Case 2-RM-1959)By letter dated November 4, 1985, the Regional Director forRegion 2 dismissed the petition.On October 14, 1986,the Board affirmedthe Regional Director's dismissal of the petition290 NLRB No. 68 PROXY COMMUNICATIONSThe National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.Ruling on the Motions for Summary Judgment1.The parties'contentionsIn support of its Motion for Summary Judgment,the Respondent argues that it is nota Burns4suc-cessor toFederated,obligated to bargainwith theUnion.It predicates its argument that it has no bar-gaining obligation on a claim of objective good-faith doubtas to the Union'smajority status based,inter alia,on the sentiments of the unfair laborpractice striker replacement employees.Further,theRespondent asserts that because it is not aBurns,successor it cannot bea Golden Statessuc-cessor and that,even if it is found to bea Burnssuccessor,it is not obligatedto remedyFederated'sunfair laborpractices under the balancing of inter-ests requiredby Golden State.In supportof its Cross-Motion for SummaryJudgment,the General Counsel asserts that the Re-spondent is botha Burnssuccessor anda GoldenStatesuccessor obligated to bargain with the Unionand to remedyFederated's unfair labor practicesby virtue ofitspurchase of Federated's assets be-cause itswork force afterthe purchase consistedentirely ofemployees who had beenemployed byFederated prior to the purchase and because, at thetime it made the purchase,theRespondent wasaware of Federated's unremedied unfair labor prac-tices.We agree with the General Counsel and findthat the Respondent is botha Burnssuccessor anda Golden Statesuccessor.2.TheRespondent has a bargainingobligationunderBurnsThe Respondentadmits that the employing en-terprisewas not materiallyaltered after it pur-chasedFederated's assets.Also, the strike replace-ments,nonstrikers,and returnedstrikerswho hadbeen employed by Federated the day before thepurchase(June 24) were employed by the Re-spondentthe day of the purchase (June 25). Thus,the same employeeswere employedat the same lo-cation,performing the same functions after the saleas before the sale. The purchase,then,involved amere transferof title,not a majorrestructuring ofthe enterprise.In these circumstanceswe find thattherewas substantialcontinuity in the identity ofthe employing enterprise and conclude that the Re-SeeNLRBY.BurnsSecurity Services,406 U.S. 272(1972). See alsoFall River.DyeingCorp. Y.NLRB,482 U.S. 27 (1987),inwhich the Su-preme Court elaborated on the successorship principles stated inBurns.3 SeeGolden State BottlingCaY.NLRB,414 U S 168(1973). See alsoFallRiver,above541spondentisa Burnssuccessor.°Furthermore, theRespondent admits thatwhen it purchased Federat-ed, it was aware of the unfair laborpracticecharges andthe judge's decisionfinding that Fed-erated had committed unfair labor practices aimedat disaffecting its employees from the Union, thatFederated had unlawfully refused to bargain withthe Union, that Federated's unlawful refusal wasthe cause of the employees' strike, that the strikingemployees were, therefore, unfair labor practicestrikers entitledto reinstatementon their uncondi-tional offerto returntowork,and that Federatedwas legally obligated to bargainwith the Union.7It is well settled that there is a rebuttable pre-sumptionin favor ofa union'smajority status fol-lowing the certification year.8 Thispresumptionalso applieswhere theunionhas been accordedvoluntaryrecognition as in the instantcase.9 Fur-ther, thispresumption applies in the successorshipcontext."° In order to rebut thispresumption, theemployermust showthat on thedate recognitionwas denied the union did not represent a majorityof the unitemployees, or itmust present evidenceestablishingan objectivegood-faithdoubt of theunion'smajority status.""It is also settled that an employer can not lawful-ly justifya refusal to bargain basedwholly ondoubt as toa union'smajoritystatus stemmingfrom the antiunionsentimentsof replacement em-ployees hired to replaceunfair labor practice strik-ers.12Thisisbecausethe employer's unfair laborpractices sought tocause disaffectionfrom theunion and caused itsemployees to strike. For with-out the employer's unlawful conduct,there wouldbe no replacementemployees,nonstrikers, or re-turned strikers.13 Indeed, the interestof replace-s This finding would be warranted regardless of which groups offormer Federated employees the Respondent had chosen to hire. Wheth-er the Respondent hired, as a group, the replacements, nonstrikers, andreturned strikers (as it chose to here), or whether it had employed, as agroup, the strikers or a combination of these two groups, the employeecomplement would have continued substantially the same7We emphasize that Federated's obligation to bargain was not foundedon a Board-directed bargaining order resulting from its unfair labor prac-tices, but rather on Federated's voluntary recognition of the Union.a Celanese Corp.,95 NLRB 664, 673 (1951), cited with approval inRayBrooks v.NLRB,348 U.S. 96, 104 (1954).9 Bartenders Assn.,213 NLRB 651 (1974).10 Harley-Davidson TransportationCo., 273 NLRB 1531, 1532 (1985),cited with approval inFall River,abovei iStation KKHI,284 NLRB 1339 (1987).12 SeeNLRB v. Frick Co,423 F.2d 1327, 1334 (3d Cir. 1970).18 SeeCelanese Corp. ofAmerica, above at 673 (an employer can notquestion a union's majoritystatus"in a context of illegal antiunion activi-ties, or other conduct by the employer aimed at causing disaffection fromthe union")Moreover, Federated's unfair labor practices had a tendencyto affect all its employees because they were unremedied as of the timeFederated sold its business to the Respondent. Thus, whichever categoryan employee came under-striker, nonstriker, returned striker, or replace-ment-Federated's unlawful conduct interfered with the employee's Sec.7 rights and, consequently, tainted his or her free choice in selecting orrejecting a bargaining representative. 542DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDments for unfair labor practice strikers in the unit isillusory or ephemeral at best:they must give wayto strikers who choose to return.InFrick,an economic strike was converted to anunfair labor practice strike when the employer'sunlawful conduct prolonged the strike.The court,in agreement with the trial examiner noted,at 134,that:The Company's unfair labor practices not onlyundercut the union but had a natural tendencyto impede"a settlement of the strike.A corol-lary of this is that if the strike had been settledat an early date and not prolonged by Re-spondent'sunfair labor practices.. .theremay never have been 202 strikers who aban-doned the strike and returned to work or 239replacements for strikers."The court concluded that theBoard wascorrect inprecluding the company from relying on the re-placements as evidence rebutting the presumptionof continuingmajority status.In the instant case,the Respondent, while con-tending that it had the right to hire whom itpleased,providedno discrimination was involved,admits that it has continued the employing enter-prise without change.Yet theRespondent seeks torely on thesentimentsof the replacement employ-ees and nonstrikers and returnedstrikers ithired asevidenceof an objective good-faith doubt in theUnion's majoritystatus.The Respondent is correct that as thepurchaserof Federated's assets it was free to choose its em-ployees,in the absenceof unlawfulmotivation.' 4This right, however,does not allow the Respond-ent to avoid the consequences of the choices itmade.At the time of thepurchase,theRespondentadmitsthat it was aware of the judge's recom-mended dispositionof unfair labor practicechargesagainstFederated,including the judge'sfindingsthatFederated had committed unfair labor prac-ticeswhichcausedthe employees to strike and thatthe strikingemployees,therefore,were entitled toreinstatement.Given thisknowledge,the Respond-ent, by retainingall of Federated's employees (andby refrainingfrom makingany otherchange in theemploying enterprise),effectivelystepped into Fe-derated's shoes,'8 vis-a-vis the Union.'aBecause it1 * FallRiver,above,414 U.S. at 168 In. 6.Ia SeeFallRiverDyeing Corp Y. NLRB,482 U.S. 27 (1987) (where theSupreme Court noted that"to a substantial extent the applicability ofBurnsrests in the hands of the successor")16 SeeBay Diner,279 NLRB538 (1986) (employer continuing prede-cessor's business without change stands in shoes of predecessor vis-a-visits relationship with the union).knew of Federated's unremedied unfair labor prac-tices,and as a result of its continuation of the em-ploying enterprise without change,the Respondentsucceeded to Federated's obligation to bargain withthe Union.As noted,the presumption of majority status alsoapplies in the successorship context.As a conse-quence of having been found to have committedunfair labor practices aimed at causing disaffectionfrom the Union,Federated,as found in Case 2-CA-19494,could not rely on the decertification pe-tition signed in the context of those unfair laborpractices as evidence of its good-faith doubt in theUnion'smajority status.For the same reason, hadFederated remained the employer and relied on thesentiments of the replacement strikers as evidenceof its good-faithdoubt, that defense also wouldhave failed.As theRespondent here has steppedinto Federated's shoes in relation to the Union, ittoo is prevented from relying on the sentiments ofthe unfair labor practice striker replacements asevidence of its good-faith doubt as to the Union'smajority status.In this regard,the Respondent's knowledge thatFederated's actions were the cause of the strikemeans that the Respondent was aware that absentFederated's conduct there would never have been39 replacement employees or 7 nonstriking or re-turned strikers for it to hire.To allow the Re-spondent to rely on the replacements'sentiments asevidence of its objective good-faith doubt of theUnion'smajoritystatus in these circumstanceswould be to allow the Respondent to benefit fromFederated's unfair labor practices." Thus,by step-ping into Federated's shoes,theRespondent likeFederated (had Federated remained the employer)is precluded from relying on the replacements' sen-timents as evidence of its objective good-faithdoubt in the Union'smajority status.As additional support for its assertion that it hasan objective good-faithdoubt about the Union'smajority status,the Respondent relies on two othergrounds:(1) the Union'smisconduct as found inTelephone Answering Service Union Local 780 (Fed-erated Communications) 118and(2) the presence of17 Because we find that the Respondent can not rely on the sentimentsof the replacement employees,it is unnecessary for us to determine theunion sentiments of those employees. We note,however,that the Boardrecently has declined to generalize about the union sentiments of strikerreplacements.In so doing the Board rejected both the presumption thatthe replacements support the union in the same ratio as the striking em-ployees and any presumption that the replacements evidence repudiationof the union simply by crossing a picket line or because they were notcontacted by the union. SeeStationKKHI,284 NLRB 1339 (1987). SeealsoJohns-ManvilleSalesCorp.,289 NLRB 360, 363(1988).Is 276 NLRB 507 (1985). PROXY COMMUNICATIONSseven employees who either never went on strikeor abandoned the strike and returned to work.19InTelephone Answering,one striking employeewas found to have told one nonstriking employeewho had crossed the picket line that the strikingemployee "would kick her [the nonstriking em-ployee's]ass andher mother's ass."20This state-ment wasmade twice and was found to be a viola-tion of Section 8(b)(1)(A) of the Act.21 Neitherthisstatement nor the other lawful statementsfound to have beenmade(e.g., strikers calling em-ployees crossing the picket line scabs) indicate thatthe Union had lost its majority status22 or that theRespondent had an objective good-faith doubtabout that status.Nor does the fact that 7 of the 46 employeeshired by the Respondent had never gone on strikeor had returned from the strike establish an objec-tive good-faith doubt as to those employees' unionsentiments.As stated previously, absent Federated'sunfair labor practices, which the Respondent knewremained unremedied,therewould never havebeen any nonstrikers or returned strikers. In anyevent, apart from considerations arising out of Fe-derated'smisconduct, the facts here do not showthat these employees had antiunionsentiments.233.The Respondent hasa Golden Stateobligation to remedy Federated's unfair laborpracticesThe Respondent also contends that, as requiredbyGolden State,a balancing of the conflicting le-gitimate interestsinvolved, i.e., the interests of theRespondentas an arm's-lengthpurchaser of Feder-ated's assets,the interests of the public, and the in-terests of the "affected" employees,24 should ab-solve it of any obligation it might have to remedyFederated's unfair labor practices.We find nomerit to this contention. Although the Respond-1B The Respondent also offers the fact thatthe Union didnot seek tobargain with Federated over the terms and conditions of employment ofthe unfair labor practice striker replacements as evidence that the re.placement employees were not representedby the Union. Although thisargument relies on the antiunion sentiments of the replacements,a reli-ance we have found to be misplaced,italso ignores Federated's earlierwithdrawalof recognition from the Union, which made any subsequentattempt to bargain futile,The Respondentadmits, however,that theUnion sought to bargainwith it within 3 days of theRespondent's pur-chase of Federated's assets.20 Telephone Answering,above at 510.a I Ibid.22 Nor is the8(bXIXA) violationa sufficient basis on which to deny abargainingorder. Cf.Laura Modes Co,144 NLRB 1592 (1963) (uniondenied affirmative bargainingorderdespite 8(aX5) refusal-to-bargain find-ing when union agentphysicallybeat the employer and "pushed around"an office employee).29 SeeStation KKHI,supra(failure to join strike may indicate employ-ees' economic concerns);Frick,supra,423 F.2d at 1333(no presumptionthat an employee's return to work during a strike demonstratesa rejec-tion of union).24 Golden State,above,414 U.S. at 181.543ent's liability for remedying Federated's unfairlabor practices does requirea balancingof inter-ests,the Respondent's declared application of thisbalancing test unduly emphasizes its own interestsas the purchaser of Federated's assets with a rightto hire its employees and the interests of the em-ployees it hired. Such an emphasis is misplaced.Under theGolden Statebalancing test, emphasisisplaced instead on the protection of the victim-izedemployees.25The court inGoldenStatequotedwith approval the following statementmade by the Board inPerma Vinyl:26Especially in need of help,it seems to us, arethe employee victims of unfair labor practiceswho, because of their unlawful discharge, arenow without meaningful remedy when title totheemploying business operation changeshands.An emphasis on victimized employeesis especial-ly appropriate in this case where the victimizedemployees were on strikeas a resultof Federated'sunfair labor practices-thus entitling the strikers toreinstatement on their unconditional offer to returntowork. Further, the Respondent was aware ofthese facts and still decided to hire all of the strik-ing employees' replacements. This shows that theRespondent essentially continued unaltered the jobsituations of Federated's strikers and, thereby, theirlegitimateexpectations thatFederated'sunfairlabor practices would be remedied. E 7The choices the Respondentmade inhiring all ofFederated's employees in light of its knowledge ofFederated's unremedied unfair labor practices hasplaced it in the position of being obligated toremedy those unfair labor practices. The Respond-ent can not now point to its freedom to make thosechoices forlegitimate reasons and to the interestsof the unfair laborpractice striker replacements(who must be discharged, if necessary) that it re-tained, as outweighing the special protection givento the victimized employees.The Respondentalso claims that it is not re-quired toreinstatethe strikers on their uncondition-al offer to return to work because the strikers hadnot made an offer to return to work prior to thess 414 U.S. at 181-182.a" Id. at 181,quoting164 NLRB968 (1967),enfd. sub nomU.S Pipe&Foundry Ca Y. NLRB,398 F.2d 544 (5th Cir. 1968)27 Sound policy reasons support requiring the Respondent to remedyFederated's unfair labor practices in these circumstances.SeeGoldenState,supra at 184. To the extent the Respondent argues that"employeeswho have been retained"are the replacement employees,the Respondentmisperceives the implications of its actions in purchasing Federated'sassetswith knowledge of its predecessor's unremedied unfair labor prac-tices and without changing the employing enterprise in any way 544DECISIONSOF THE NATIONAL LABOR RELATIONS BOARDRespondent's purchase of Federated's assets.28 TheRespondent states that because there was no offerto returntowork priorto the purchase,the saleextinguished the strikers'right to reinstatement.There are several flaws in this assertion.First, it ig-nores the fact that Federated's unlawful refusal tobargain,the causeof the strike,had not been reme-died prior to the purchase.Second,it ignores thefact that the Respondent stepped into Federated'sshoes,that at the time it did so it was aware thestrike had been designated an unfair labor practicestrike,and that,additionally,itwas aware thatFederated had unlawfully threatened to replacepermanently the strikers and had been ordered tonotify the strikers that they were entitled to rein-statement on their unconditional offer to return towork. Third,it ignores the fact that the Unionpromptly requested bargaining with the Respond-ent after the purchase but that the request was re-jected,making any offer to return to work futile.Of course the Respondent has the option of re-taining the replacement employees while at thesame time reinstating the striking employees ontheir unconditional offer to return to work.29 Evenif the Respondent chooses this option,however, westillneed not analyze the union sentiments of thereplacement employees(or any other former Fed-erated employees)to determine if the presumptionfavoring the Union'smajority status continues. Seefn. 13 supra.As a practical consideration,theRespondentargues that it can not be expected to run its busi-ness under the condition that it reinstatethe strik-ers whenever they decide to make an unconditionaloffer to return to work.It is within the Respond-ent's power,however,to avoid such disruption bybargaining with the Union and offering reinstate-ment to the striking employees.Nor is the conclusion that the Respondent is ob-ligated to remedy Federated's unfair labor practices28 We note that the strikers' right to reinstatement is derived fromtheir status as unfair labor practice strikers.SeeMastro Plastics Corp. V.NLRB,350 U.S. 270, 278 (1956). The orderagainst Federated required itto notify the strikers that the threat of permanent replacement was with-drawn and thatFederated wouldreinstate the strikers on their uncondi-tional offer to return to work29With regard to the composition of the Respondent'swork force, theRespondent wants us to infer,solely on the basis of the passage of time(i.e., since the start of the strike against Federated on August 17, 1983),that few,if any,of the strikers would be availableforworkand, there-fore,that a majority of the Respondent's work force would not be com-posed of union supporters.We cannot infer,based merely on the passage of time,however, thatonly a few of the strikers would return to work if the Respondent indi-cated its willingness to comply with its obligation to bargain with theUnion and reinstate all the strikers on their unconditional offer to returnto work.That theRespondent has received no answer from the Union orthe Regional Director to its inquiry as to how many of the strikers desireto fill vacancies or be placed on preferential hiring lists in no way assiststhe Respondent in carrying its burden of establishing an objective good-faith doubt of theUnion's majority status.unduly burdensome.As the Court inGolden State,again quotingwith approval from the Board'sPerma Vinyldecision,stated:30Since the successor must have notice before li-ability can be imposed,"his potential liabilityfor remedying the unfair labor practices is amatter which can be reflected in the price hepays for the business,or he may secure an in-demnity clause in the sales contract which willindemnify him for liability arising from theseller's unfair labor practices."Here,the Respondent at the time of its purchase ofFederated's assets admittedly had knowledge of theunremedied unfair labor practices and could haveprotected itself from the burden of remedyingthose unlawful practices,which burden resultedfrom its choice to purchase and continue unalteredthe employing enterprise.In summary,we find that the Respondent is asuccessor employer that purchased Federated'sassetswith knowledge of Federated's unremediedunfair labor practices,that in the circumstances ofthis case the Respondent can not rely on the senti-ments of the unfair labor practice striker replace-ments as evidence of its objective good-faith doubtin the Union's majority status,that none of theother evidence establishes that the Respondent hasrebutted the presumption in favor of the Union'smajority status,and that the Respondent is obligat-ed to remedy Federated's unfair labor practices.Accordingly,we grant the General Counsel'sCross-Motion for Summary Judgment.S1On the entire record the Board makes the fol-lowingFINDINGS OF FACT1. JURISDICTIONThe Respondent,ProxyCommunications ofManhattan,Inc., a Delaware corporation,has beenengaged in providing telephone answering and re-lated services to businesses and the general publicat its facilityin New York, New York,where it an-nuallywillderive gross revenues in excess of$500,000 and annually will purchase goods and ma-terialsvalued in excessof $50,000, directly fromfirms located outside the State ofNew York. Wefindthat the Respondent is an employer engaged incommerce within the meaning of Section 2(6) and(7) of the Act. We also find thatthe Union is alabor organization within the meaning of Section2(5) of the Act.soGolden State,above,414 U S at 185Si TheRespondent's Motion for Summary Judgment is denied. PROXY COMMUNICATIONS545II.ALLEGED UNFAIR LABOR PRACTICESA. RecognitionSince about 1957 Federated had recognized theUnion as the exclusive collective-bargaining repre-sentative of the employees in the following appro-priate unit:All telephoneoperatorsemployed byFederat-ed at is facility located at 210 East 86th Street,New York, New York,but excludingall officeworkers,guards and supervisors as defined inthe Act.Since about June 25,1985,the Respondent hasbeen the employer of the employees in the unit byvirtue ofhaving about June 25,1985,become asuccessor to Federated at theNew York facility.The Unioncontinues to be the exclusive represent-ative of the Respondent's employees under Section9(a) of the Act.B. Refusal to BargainSince about June 28,1985,theUnion has re-quested the Respondent to bargain,and since aboutJuly 10,1985,the Respondent has refused.We findthat this refusal constitutes an unlawful refusal tobargain in violation of Section 8(a)(5) and(1) of theAct.CONCLUSIONS OF LAW1.By refusing on and afterJuly 10,1985,to bar-gain withthe Unionas the exclusive collective-bar-gaining representative of employees in the appro-priate unit,the Respondent has engaged in unfairlaborpracticesaffecting commerce within themeaning of Section 8(a)(5) and(1) and Section 2(6)and (7) of the Act.2.TheRespondent is Federated's successor atthe NewYork facility.3.TheRespondent is legally obliged to complywith the Board'sOrder against Federated in Case2-CA-1949632with respect to those unfair laborpractices of which it had knowledge at the time ofits purchase of Federated.32 We are aware that this case is before us in a somewhat unusual pro-cedural posture in thatan allegedsuccessor's status isnormally Irrigatedin the context of a compliance hearing. Instead, this case is before us onan 8(aX5) complaint in which it is alleged, inter alia, that the Respondentisobligated to bargain with the Union as a result ofits statusas Federat-ed's successor. Despite these somewhat unusual circumstances, however,the Respondent had a full opportunity after adequate notice to addressthe question of whether it is a successor responsible for remedying itspredecessor's unfair labor practices.JessieBeck's RiversideHotel,279NLRB 405 (1986) (Board directed successor to comply with an orderagainst predecessor that required the predecessor to bargain with theunion).REMEDYHaving found that the Respondent has violatedSection 8(a)(5) and(1) of the Act, we shall order itto cease and desist,to bargain on request with theUnion,and, if an understanding is reached, toembody the understanding in a signed agreement.33ORDERThe Respondent Proxy Communications of Man-hattan,Inc.,NewYork, New York,itsofficers,agents,successors,and assigns, shall1.Cease and desist from(a)Refusing to bargainwith UnitedTelephoneAnswering and Communications Service Union,Local 780as the exclusive bargaining representa-tive of the employees in the bargaining unit.(b) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take thefollowing affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,bargain with the Union as the ex-clusive representative of the employees in the fol-lowing appropriate unit on terms and conditions ofemployment and, if an understanding is reached,embody the understanding in a signed agreement:All telephoneoperators employed by Re-spondent at its facility located at 210 East 86thStreet,New York, New York,but excludingallofficeworkers,guards and supervisors asdefinedin the Act.(b)Notify allits striking employees,by letter ortelegram,that the threat of permanent replacementcontained in Federated'sAugust 17, 1983 telegramto them is withdrawn,and that on an unconditionaloffer to return to work,they will be offered rein-statement to their former positions, or substantiallysimilar positions.(c) Complywith the Board'sOrder inFederatedAnsweringService,288 NLRB 341 (1988).(d) Post at its facility inNew York, New York,copies of the attached notice marked"Appen-dix."34 Copies of the notice,on formsprovided bytheRegional Director for Region 2, after beingsigned by the Respondent's authorized representa-tive, shall beposted by the Respondent immediate-32 The General Counsel's request for a visitatorial clause in the Orderisdenied because the circumstances of this case do not warrant such aprovision.Cherokee Marine Terminal,287 NLRB 1080 (1988).84 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading"Posted by Order of the Nation-alLabor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." 546DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe NationalLaborRelations Board has foundthat we violated the NationalLaborRelations Actand has ordered us to post and abide by this notice.WE WILL NOTrefuse to bargain with UnitedTelephone Answering and Communications Serv-iceUnion,Local 780 as the exclusive representa-tive of the employees in the bargaining unit.WE WILL NOTin any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,bargain withthe Unionand put in writing and sign any agreement reachedon terms and conditions of employment for ouremployees in the bargaining unit:All telephone operators employed by us at ourfacility located at 210 East 86th Street, NewYork,New York,but excludingallofficeworkers,guards and supervisors as defined inthe Act.WE WILL,on an unconditional offer to return towork,offer to allthose employees who participat-ed in the strike which began on August 17, 1983,immediate and full reinstatement to their formerpositions of employment or, if those positions areno longer available,to substantially equivalent em-ployment without prejudice to their seniority orother rights and privileges previously enjoyed.WE WILL comply withthe NationalLabor Rela-tions Board'sOrder inFederatedAnswering Service,288 NLRB 341 (1988).PROXY COMMUNICATIONS OF MAN-HATTAN, INC.